      Case 3:21-cv-04187-VC Document 11 Filed 08/25/21 Page 1 of 2




     STEVEN I HOCHFELSEN, ESQ (Bar No. 129491)
 1
     steve@hockani.com
 2   DAVID W. KANI, ESQ. (Bar No. 243032)
     dkani@hockani.com
 3   HOCHFELSEN & KANI, LLP
     895 Dove St., Suite 300
 4
     Newport Beach, California 92660
 5   Telephone: (714) 907-0697

 6   BRIAN H. MAHANY, ESQ (admitted pro hac vice)
 7   brian@mahanylaw.com
     MAHANY LAW
 8   8112 W. Bluemound Road
     P.O. Box 511328
 9   Milwaukee, Wisconsin 53203
10
     Attorneys for Plaintiff
11   ROBERT FELTER
12
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
16
17   ROBERT FELTER, on his own behalf and on          Case No.: 3:21-cv-04187-VC
     behalf of all others similarly situated,
18
19                  Plaintiff,                        PLAINTIFF’S ADMINISTRATIVE
     vs.                                              MOTION AND [PROPOSED] ORDER TO
20                                                    CONTINUE INITIAL CASE
21   DELL TECHNOLOGIES, INC., a Texas                 MANAGEMENT CONFERENCE AND
     Corporation, and DOES 1-10 inclusive,            RELATED DEADLINES
22
                    Defendants.
23
24
25
26
27
28

                                                ‐1‐

                 ADMINISTRATIVE MOION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
      Case 3:21-cv-04187-VC Document 11 Filed 08/25/21 Page 2 of 2




            Plaintiff Robert Felter (“Plaintiff”) hereby moves the Court pursuant to Local Rule 7-11
 1
 2   for an Order continuing the Initial Case Management Conference, currently set for September

 3   1, 2021, for 60 days or until after defendant in this matter has been served.
 4
            The complaint in this matter was filed on June 2, 2021. Pursuant to FRCP 4(m),
 5
     Plaintiff has 90 days from the time the complaint was filed to serve defendants and intends to
 6
 7   do so within that time.

 8          Accordingly, Plaintiff respectfully requests that the Court continue the Case
 9   Management Conference and related dates for 60 days or until a time it deems convenient once
10
     the defendant in this matter has been served.
11
12
13
                                                     By:    ________________________
                                                             /s/ Steven I. Hochfelsen
14                                                          Steven I. Hochfelsen, Esq.
                                                            Attorney for Plaintiff
15
                                                            Robert Felter
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      ‐2‐

                 ADMINISTRATIVE MOION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
